Case 2:17-cr-20053-SJM-MKM ECF No. 357, PageID.2754 Filed 07/14/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                               Case No. 2:17-cr-20053-04
             Plaintiff,
                                               HONORABLE STEPHEN J. MURPHY, III
 v.

 FARD MALLORY,

             Defendant.
                                       /

                   ORDER DENYING DEFENDANT'S
              MOTION FOR COMPASSIONATE RELEASE [346]

      On May 1, 2020, Defendant Fard Mallory filed an initial motion for release

pursuant to the First Step Act's compassionate release provision, 18 U.S.C. § 3582(c).

ECF 327. The Court denied the motion because Defendant had failed to satisfy the

exhaustion requirement under 18 U.S.C. § 3582(c)(1)(A). ECF 342. On June 23, 2020,

after Defendant exhausted his administrative remedies through the Bureau of

Prisons ("BOP"), he filed a second motion for compassionate release and reiterated

his concerns about the COVID-19 pandemic. ECF 346. Defendant represented that

he is particularly susceptible to COVID-19 because he suffers from "diabetes, high

cholesterol and high blood pressure." Id. at 2195. The Government opposed

Defendant's request. See ECF 355.

      To be eligible for compassionate release, Defendant must demonstrate that

"extraordinary and compelling reasons" exist to warrant a reduction in sentence. 18

U.S.C. § 3582(c). Section 1B1.13 of the Sentencing Guidelines provides guidance




                                           1
Case 2:17-cr-20053-SJM-MKM ECF No. 357, PageID.2755 Filed 07/14/20 Page 2 of 3




about what constitutes "extraordinary and compelling reasons." U.S.S.G. § 1B1.13.

Those reasons are classified in four categories: (1) Defendant's medical condition; (2)

Defendant's age; (3) family circumstances; and (4) additional reasons "other than, or

in combination with" reasons in the first three categories. Id. at cmt. n.1(A)–(D). Only

the first category—medical conditions—is applicable to Defendant.

      But Defendant failed to demonstrate that "extraordinary and compelling

reasons" exist to warrant his release from custody. Defendant argued that he suffers

from high blood pressure (hypertension), high cholesterol, and diabetes. ECF 346,

PgID 2195. First, the CDC does not list high cholesterol as an underlying medical

condition that increases the risks associated with COVID-19. See People with Certain

Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html?CDC_AA_refVal=https%3A%2F%

2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fgroup

s-at-higher-risk.html. Defendant's high cholesterol therefore does not place him at a

high risk for complications associated with COVID-19.

      The CDC does, however, list hypertension and type two diabetes as illnesses

that create a potentially higher risk for complications associated with COVID-19. See

id. But compassionate release is proper "only upon a finding of numerous and severe

medical conditions that place [Defendant] at a significantly higher risk for severe

illness from COVID-19." United States v. Alzand, No. 18-cr-20703, 2020 WL 2781824,

at *3 (E.D. Mich. May 29, 2020) (collecting cases). And the combination of type two

diabetes and pulmonary hypertension is not a "sufficiently 'extraordinary or




                                           2
Case 2:17-cr-20053-SJM-MKM ECF No. 357, PageID.2756 Filed 07/14/20 Page 3 of 3




compelling' [reason] such that compassionate release is [] necessary." United States

v. Benzer, No. 13-CR-18, 2020 WL 3172993, at *2 (D. Nev. June 15, 2020); see also

United States v. Phillips, No. 12-20372, 2020 WL 3071849, at *4 (E.D. Mich. June 10,

2020) (finding hypertension, diabetes, and asthma were not "extraordinary and

compelling reasons to reduce [d]efendant's sentence"); United States v. Bueno-Sierra,

No. 93-cr-00567, 2020 WL 2526501, at *5 (S.D. Fla. May 17, 2020) (denying

compassionate release to a defendant with hypertension and diabetes even though

"diabetes and hypertension [] are risk factors that are designated in the CDC's

guidance" regarding elevated risks associated with COVID-19). Defendant's

hypertension and diabetes diagnoses are insufficient to warrant compassionate

release, and the Court will therefore deny Defendant's motion.

      WHEREFORE, it is hereby ORDERED that Defendant's motion for

compassionate release [346] is DENIED.

      SO ORDERED.


                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
Dated: July 14, 2020


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on July 14, 2020, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                         3
